DETAILED ACTION
	1.	This action is in response to the amendment filed on 7/18/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20140146571) in view of Krichtafovitch et al. (US 5629844).
Regarding claims 1 and 3: Ryoo et al. discloses a high voltage power system (i.e. figures 4 and 5) comprising: 
a high voltage pulsing power supply (i.e. power supply of figures 4 and 5) comprising a plurality of switches (i.e. switches of figures 4 and 5); 
a transformer (i.e. 122) electrically coupled with the high voltage pulsing power supply (i.e. power supply of figures 4 and 5); 
an output (i.e. output of figures 4 or 5 from the rectifier) electrically coupled with the transformer (i.e. 122) and configured to output high voltage pulses (i.e. Vpulse) with an amplitude greater than 1 kV (i.e. ¶ 69) and,
a sink stage (i.e. stage includes switch SN and capacitor CN) electrically coupled with the output (i.e. stage includes switch SN and capacitor CN),
 wherein the sink stage (i.e. stage includes switch SN and capacitor CN) dumps energy from the output, sinks current energy from the output, and/or rapidly reverses current flow of any energy stored in the capacitive load (i.e. in operation the capacitor Cn stores current is charge by the rectifier when the switch SN is open. Capacitor Cn discharge current flow of energy to the load when switch SN is close. This considered as sinks current and/or reverse current flow of energy stored in the capacitive load, see ¶ 110, 111) coupled with the output,
 	but does not specifically disclose a pulse repetition frequency greater than 1 kHz. 	Krichtafovitch et al. disclose a high voltage power supply (i.e. figure 2) that provides a pulse repetition frequency greater than 1 kHz (i.e. Col. 11, lines 33-46).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the power supply as disclose by Krichtafovitch et al. to maintain the magnitude of the current in the load at a desired level independently of any fluctuations in the primary voltage and changes in voltage across the capacitive components.
Regarding claim 5: Ryoo et al. disclose (i.e. figures 4-5) further comprising a capacitive load (i.e. capacitor CN) coupled with the output.
Regarding claim 10: Ryoo et al. disclose (i.e. figures 4-5) wherein the high voltage pulsing power supply comprises a nanosecond pulser (i.e. configuration of figure 5).

6.	Claim 9, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20140146571) in view of Krichtafovitch et al. (US 5629844) and further in view IIie et al. (US 20100141224).
Regarding claim 9: Ryoo et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose plasma chamber coupled with the output.
IIie et al. disclose a power supply (i.e. figure 5) having plasma chamber (i.e. 504) coupled with the output.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the plasma chamber as disclose by IIie et al., because the power supply is suitable for a wide range of load.
 	Regarding claim 12: Ryoo et al. disclose a high voltage power system and plasma chamber (i.e. figures 4-5) comprising: 
a high voltage pulsing power supply (i.e. power supply of figures 4 and 5), wherein the high voltage power supply comprises a plurality of switches (i.e. switches of figures 4 and 5) arranged in series and a transformer (i.e. 122); 
an output (i.e. output of figures 4 or 5) electrically coupled with the high voltage pulsing power supply and configured to output high voltage pulses (i.e. Vpulse) with an amplitude greater than 1 kV (i.e. ¶ 69); and 
a sink stage (i.e. stage includes switch SN and capacitor CN) electrically coupled with the output that dumps energy, sinks current (i.e. function of SN), and/or rapidly reverses current flow of any energy stored in the capacitor (i.e. in operation the capacitor Cn stores current is charge by the rectifier when the switch SN is open. Capacitor Cn discharge current flow of energy to the load when switch SN is close. This considered as sinks current and/or reverse current flow of energy stored in the capacitive load, see ¶ 110, 111),
but does not specifically disclose and a pulse repetition frequency greater than 2 kHz; a plasma chamber coupled with the output.  	
Krichtafovitch et al. disclose a high voltage power supply (i.e. figure 2) that provides a pulse repetition frequency greater than 2 kHz (i.e. Col. 11, lines 33-46).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the power supply as disclose by Krichtafovitch et al. to maintain the magnitude of the current in the load at a desired level independently of any fluctuations in the primary voltage and changes in voltage across the capacitive components.
IIie et al. disclose a power supply (i.e. figure 5) having plasma chamber (i.e. 504) coupled with the output.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the plasma chamber as disclose by IIie et al., to have a sink stage electrically coupled with the output that dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the plasma chamber, because the power supply is suitable for a wide range of load.
Regarding claim 13: Ryoo et al. disclose (i.e. figures 4-5) further comprising a bias compensation capacitor arranged across at least the high voltage switch (i.e. see driver 120).
Regarding claim 20: Ryoo et al. disclose (i.e. figures 4-5) wherein the high voltage pulsing power supply comprises a nanosecond pulser and a transformer.

Allowable Subject Matter
7.	Claims 6-8, 11, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Applicant argues that “Ryoo also cites the "CN" in FIG. 4 & 5 for showing part of the sink stage in claim 1. According to para. [0110], "CN" represents an energy storage capacitor that is part of each power cell. Thus, the cited portion of Ryoo discloses part of the power cell rather than a sink stage that dumps energy from the output, sinks current from the output, and/or rapidly reverses current flow of any energy stored in a capacitive load coupled with the output.”

The Examiner disagrees, because Ryoo et al. discloses (i.e. figures 4 and 5 shows equivalent in parentheses) wherein the sink stage (i.e. stage includes switch SN and capacitor CN) dumps energy from the output, sinks current energy from the output, and/or rapidly reverses current flow of any energy stored in the capacitive load (i.e. in operation the capacitor Cn stores current is charge by the rectifier when the switch SN is open. Capacitor Cn discharge current flow of energy to the load when switch SN is close. This considered as sinks current and/or reverse current flow of energy stored in the capacitive load, see ¶ 110, 111) coupled with the output.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838